Citation Nr: 9925468	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  97-33 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the appellant's claim for service 
connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision rendered by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  Entitlement to service connection for cause of the 
veteran's death was denied by a December 1985 Board decision. 

2.  The evidence received subsequent to December 1985 with 
regard to a claim for service connection for cause of the 
veteran's death is not so significant by itself or in 
connection with evidence previously assembled that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The December 1985 Board decision, wherein service 
connection for cause of the veteran's death was denied, is 
final.  38 U.S.C. § 5108 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.1100 (1998); see also 38 U.S.C. § 7104(b) (West 1991& 
Supp 1999).


2.  The evidence received subsequent to the Board's December 
1985 decision is not new and material, and does not serve to 
reopen the veteran's claim for service connection for cause 
of the veteran's death.  38 U.S.C. § 5108 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Governing statutory and regulatory provisions stipulate that 
a decision of the Board is final, and may be reopened only 
upon the receipt of additional evidence that, under the 
applicable statutory and regulatory provisions, is both new 
and material. 38 U.S.C. § 5108 (West 1991 & Supp. 1999); 
38 C.F.R. § 20.1100 (1998); see also 38 U.S.C. § 7104(b) 
(West 1991 & Supp 1999). 

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  The United States 
Court of Appeals for Veterans Claims (formerly known as the 
United States Court of Veterans Appeals) (hereinafter, "the 
Court") concluded in Elkins that the Federal Circuit in 
Hodge effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the "reasonable-possibility-of-a-
change-in-outcome" test established by Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  There is no duty to assist in the 
absence of a well-grounded claim.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) cert. denied, sub nom. Epps v. 
West, 118 S.Ct. 2348 (1998).  See also Winters v. West, 12 
Vet. App. 203 (1999).  Third, if the reopened claim is well 
grounded, VA may evaluate the merits of the claim after 
ensuring that the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  38 C.F.R. § 3.156 (a) (1998).  

In addition, the evidence, even if new, must be material, in 
that it bears directly and substantially upon the specific 
matter under consideration.  That is, the evidence must be so 
significant that it must be considered in order to fairly 
decide the merits of the claim, by itself or in connection 
with evidence previously assembled.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (1998).

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet.App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet.App. 216, 220 (1995); 
Justus v. Principi, 3 Vet.App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995).

The appellant, the veteran's widow, contends, in essence, 
that her husband had a pre-existing heart condition that was 
aggravated by his active service, and that this aggravation, 
coupled with respiratory problems experienced during service, 
caused the veteran's death in 1985.  She further contends 
that service connection for the cause of the veteran's death 
is appropriate.  Specifically, she avers that he developed 
'chronic bronchitis' during service, and that this disorder 
later caused him to have "open heart surgery", and 
subsequently caused his death from congestive heart failure.  
We note that she has submitted a claim that new and material 
evidence has been received to show that the veteran's death 
should be service-connected.  For the reasons and bases that 
follow, we find that the evidence does not support her 
contentions, and as we find new and material evidence has not 
been received, her claim must be denied.  

Governing statutory and regulatory provisions stipulate, in 
pertinent part, that service connection can be established 
for the cause of a veteran's death when a service-connected 
disability "was either the principal or a contributory cause 
of death."  38 C.F.R. § 3.312(a) (1998); see also 38 U.S.C. 
§ 1310 (West 1991& Supp. 1999).  This can be demonstrated by 
showing that the veteran's death was caused by a disability 
for which service connection had been established at the time 
of his death, or that his death was the result of a 
disability for which service connection should have been 
established.  In the case at hand, the veteran, at the time 
of his death in January 1985, had not established service 
connection for any disability.  The question that must 
therefore be resolved by the Board is whether new and 
material evidence has been received to show that service 
connection should be granted for the Natural Causes (Apparent 
Heart Attack) that caused his death in January 1985. 

A review of Board's December 1985 decision shows that the 
veteran's death certificate was of record, as were partial 
service medical records (apparently some of the veteran's 
records were destroyed by fire at the National Personnel 
Records Center).  Private medical records dated July 1978, 
August 1978, December 1978, and January 1979 were also of 
record.  

The veteran's death certificate shows that he died in January 
1985 and that the "immediate cause" of death was "Natural 
Causes (Apparent Heart Attack)".  The approximate interval 
between onset and death was reported as "Sudden".  

A review of the veteran's service medical records shows that 
the veteran had a common respiration infection, and a cold in 
July and August 1943.  They also show a diagnosis of 
tonsillitis in October 1943.  The veteran's separation 
examination is not of record.  It appears that his induction 
examination was only partially destroyed by fire.  Although 
that examination indicated that the veteran was "rejected by 
the C.C.C. 2 yrs. ago, on heart disease", his cardiovascular 
system and lungs were both clinically evaluated as normal, 
and his chest x-ray reportedly showed a "healthy chest".  

The medical records referenced in the Board's December 1985 
decision showed that the veteran was hospitalized for follow-
up therapy after mitral and aortic valve replacements.  That 
decision also noted that the medical evidence showed that the 
veteran's mitral valve appeared to be affected with either 
old or subacute endocarditis, and that he required 
cardioversion and cardio-pulmonary resuscitation.  The 
diagnoses included with this medical evidence included 
postoperative valve replacements, ventricular and aortic 
rhythm disturbance, and epistaxis secondary to upper 
respiratory infection and Coumadin therapy in July 1978; 
congestive heart failure, severe cardiac rhythm disturbance, 
and myocardial disease from previous valve disease, in 
December 1978; and severe ventricular arrhythmia in January 
1979.  

The medical evidence submitted subsequent the Board's 
December 1985 decision includes a copy of the veteran's death 
certificate, a copy of an autopsy report, medical records 
dated April 1978, May 1978, July 1978, an undated record 
discussing the veteran's death commingled with an April 1978 
record, and an undated medical record discussing slides of 
the veteran's lungs.  

Of this evidence, the death certificate and the July 1978 
medical record are duplicative of evidence previously 
assembled, along with the veteran's service medical records, 
and are therefore not new.  

Although the remaining evidence is new, we point out that it 
also must be material in order to reopen the appellant's 
claim.  

An April 1978 medical record containing the first page of a 
history and physical examination report.  It shows that the 
veteran became short of breath and that he reported a history 
of a heart murmur and " 'skipped' beats and palpitations".  
He also reported smoking one or two packs per day for 40 
years, and working in coal mines for 30 years.

An April 1978 discharge record shows that the veteran was 
given a final diagnosis of "Congestive Heart Failure, 
sec[ondary] to ASHD [arteriosclerotic heart disease], Cardiac 
arrhythmia."  His condition on discharge was noted as "Not 
improved."  The May 1978 record is a letter from the 
veteran's private physician advising him to undergo an 
operative procedure for his heart disease.  

The report of the January 1985 autopsy notes that it was 
"limited to the lungs", and shows diagnoses of 
"Anthracotic, granulomatous, fibrotic nodules (changes 
compatible with coal worker's pneumoconiosis), emphysema, and 
bronchitis.  

An undated medical report pertaining to the lungs shows that 
slides of the veteran's lungs were examined and were 
determined to reveal "moderately severe emphysema with 
interstitial fibrosis.  These nodules are associated with 
emphysematous lung disease."  That report also found that 
"Bronchi reveal evidence of bronchitis with acute and 
chronic inflammatory cells", and "Pulmonary vascular is 
prominent and blood congests the lumens."   

The undated record discussing the veteran's death appears to 
be a second or additional page from a larger document.  It 
begins "[The veteran] obviously died from an arrhythmia.  In 
summary, [his] death was not caused by an occupational 
condition.  The cause of his death was not aggravated by an 
occupational condition.  He had minimal CWP [coal worker's 
pneumoconiosis] of a severity that does not usually produce 
symptoms"  This record was apparently supplied by the 
appellant, as it is stapled to other documents and a VA Form 
21-4138 from her, dated August 1997. 

Although this evidence is new, in that it had not been 
previously associated with the veteran's claims folder, and 
although it may also be new, in the respect that it presents 
new information, it is not material, in that the new evidence 
is not relevant or probative to the appellant's claim that 
the veteran's death was due to a disability that should have 
been service-connected.  

That is, the April 1978 medical record only restates the 
veteran's medical condition at the time, it does not show 
that any heart or pulmonary disabilities are related to the 
veteran's service.  Although the January 1985 autopsy report, 
[that was limited to the veteran's lungs] does diagnose 
bronchitis as a third diagnosis, we must point out that there 
is no evidence that the veteran manifested bronchitis during 
service, or that any of his pulmonary disabilities were 
related to his service.  Similarly, the undated report 
evaluating slides of the veteran's lungs show only a current 
assessment of "emphysematous lung disease" and "bronchitis 
with acute and chronic inflammatory cells".  It does not 
show that these conditions were incurred or related to active 
service.  The undated record purporting to show that the 
veteran "obviously died of an arrhythmia", is similarly not 
probative.  Although it shows a purported cause of death in 
January 1985, it does not show that any such condition was 
related to the veteran's active service between 1943 and 
1945.  

It must be pointed out that this medical evidence does not 
show that the veteran's heart disease or pulmonary conditions 
were considered to be the product of service, or that the 
evidentiary record shows that any such post mortem finding 
has been made.  Moreover, there is no medical evidence to 
show that the causes of the veteran's demise began in service 
or are in anyway etiologically connected to service.  
Although the appellant has contended that there is such a 
relationship, we note that the U.S Court of Appeals for 
Veterans Claims has determined that lay assertions of medical 
causation do not serve as competent nexus evidence sufficient 
to well ground a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
93 (1993) (where determinative issue involves medical 
causation or diagnosis, competent medical evidence that the 
claim is plausible or possible is required; claimant would 
not meet this burden merely by presenting lay testimony 
because lay persons are not competent to offer medical 
opinions) (citing Espiritu v. Derwinski, 2 Vet.App. 492 
(1992)).  That is, etiology is a medical question requiring 
an opinion from a witness with medical expertise.  As the 
appellant has not shown that she possesses the requisite 
medical expertise, her claim must be denied.  

Thus, as there is no material evidence showing that the 
veteran's death was the result of a disability for which 
service connection should have been established, the 
appellant's claim must be denied, as new and material 
evidence has not been received.  



ORDER

As new and material evidence has not been received sufficient 
to reopen that a claim that service connection for the cause 
of the veteran is warranted, the appellant's claim is denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

